DETAILED ACTION
This is a first action on the merits. Claims 1-10 are pending. Claims dated 07/26/2019 are being examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/10/2019 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Green et al. (US 20140299708 A1), in view of Rock et al. (US20060102777A1), in view Lee (KR 200295729Y1) and herein after will be referred to as Green, Rock, and Lee respectively.

Regarding claim 1, Green teaches a rotary wing drone comprising ([0001] Embodiments of the present invention relate to an air vehicle and, more particularly, to a rotary wing vehicle): 
a flight controller configured to control flight of the rotary wing drone (Fig. 25 vehicle control system); 
a main body for receiving a first motor and a second motor therein (Fig. 22 main body having a first motor 2202 and a second motor 2204); 
an upper shaft vertically inserted into the main body (Fig. 22 vertical drive shaft for motor 2202 coupled to rotorhead for blades 110), 
wherein the upper shaft rotates in a first direction about a first axis using a rotation force from the first motor (Fig. 10 rotors 110 has a center line or pitch rotation axis 1008);
a plurality of upper rotor blades coupled to the upper shaft to rotate in the first direction about the first axis at a Fig. 22 2 upper rotor blades 110); 
Green does not explicitly teach that the plurality of upper rotor blades rotate at a fixed pitch angle (rather the upper blades are said to rotate with variable pitch using a pitch control mechanism [0070]).
However, Rock teaches that the plurality of upper rotor blades rotate at a fixed pitch angle –while lower rotor blades change in pitch angle-- ([0046] This collective control can enable a yaw control input by changing the pitch of the blades 76, 78 of the lower rotor (only) with respect to those of the upper rotor 15 which remain fixed in this latter example).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Green’s variable pitch upper rotor blades to substitute Rock’s fixed pitch upper rotor blades because it has been held that the substitution of one known element for another would have been obvious if the substitution yielded predictable results to one of ordinary skill in the art at the time of the invention. In this case, the substitution of fixed pitch upper rotor blades for variable pitch upper rotor blades would have had the predictable result of performing the flight control.
Green further teaches: a lower shaft vertically inserted into the main body (Fig. 22 vertical drive shaft for motor 2204 coupled to rotorhead for blades 106), 
wherein the lower shaft rotates in a second direction opposite to the first direction about the first axis using a rotation force from the second motor (Fig. 10 rotors 106 has a center line or pitch rotation axis 1008; [0111] the first rotor system is arranged to rotate its respective rotors in the opposite direction to the rotors of the second rotor system and the rotor blades will be oriented accordingly); 
a plurality of lower rotor blades coupled the lower shaft to rotate in the second direction about the first axis at a varying pitch angle (Fig. 22 2 lower rotor blades 106; [0107] pitch control arms to vary the rotor blades 106); 
and a pitch control mechanism including a swash plate (Fig. 22 swashplate 453”).
Green, in view of Rock does not explicitly teach tilt adjusters for adjusting a tilt of the swash plate.
However, Lee teaches tilt adjusters for adjusting a tilt of the swash plate (Fig. 8 a first lateral servo linkage system and a second lateral servo linkage system for tilting a swash; supported by [0061])
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Green, in view of Rock to incorporate Lee to include tilt adjusters for adjusting a tilt of the swash plate, because doing so helps with pitch control (Lee [0086]).
Green further teaches: and linkages for connecting the swash plate and the plurality of lower rotor blades with each other respectively (Fig. 4 control links 404 to 408; Fig. 13 linkages 1318 to 1322), 
wherein the pitch control mechanism is disposed below the lower rotor blades (Fig. 22 swash plate and linkages below lower rotor blades 106).  

Regarding claim 2, Green, as modified (see rejection of claim 1), teaches the rotary wing drone of claim 1.
Green does not explicitly teach wherein a rotation axis of each of the first motor and the second motor defines the first axis. However, Green suggests that a rotation axis of each of the first motor and the second motor defines the first axis because first and second motors are parallel and in line with rotor centerline and pitch rotation axis (Fig. 10 and 22; see Examiner’s Figure 1).  

    PNG
    media_image1.png
    448
    322
    media_image1.png
    Greyscale

Examiner Fig. 1 - Green Fig. 22
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to more explicitly point out a rotation axis of each of the first motor and the second motor defines the first axis, given that in Green Fig. 22, the first motor, the second motor, and the rotors are vertically aligned with the rotorheads and because doing so would help the drone’s blades to rotate around the center of mass/gravity allowing for more stability during flight.

Regarding claim 4, Green, as modified teaches the rotary wing drone of claim 1 and the flight controller (Fig. 25 vehicle control system).
 Green also teaches wherein when the flight controller detects an ascending flight command ([0092] the vehicle control system 2500 comprises a command and telemetry system 2502 for providing overall control of the systems of the vehicle […] as well as managing the launch and transition to powered coaxial flight. The command and telemetry system 2502 receives data from the ground control system relating to desired flight parameters such as waypoints, altitudes, speeds, attitudes, direction of pointing of payloads, tracking of objects, as well as providing feedback to the ground control system of the vehicle's current situation)
In Green, Examiner interprets the vehicle control system receiving of flight parameters from the ground control system corresponds to detecting a flight command. Examiner interprets altitude flight parameters corresponds to ascending and descending flight commands.
while both the first motor and the second motor rotate at a first rotation speed (Fig. 28 during flight stages T2-T4 the first and second motors are rotating to rotate the rotors to fly the drone; supported by [0099-0101])
the flight controller is configured to control the first motor and the second motor ([0093] The navigation system 2504 is arranged to control the motors via one or more speed controllers 2510 and direction of travel, altitude and attitude via a collective/cyclic pitch mixing (CCPM) controller 2512. The speed controllers 2510 are coupled to one or more of the motor or motors.)
Green, as modified, does not explicitly teach control […] so that a rotation speed of each of the first motor and the second motor is greater than the first rotation speed.
However, Examiner submits that it is well known in the art and inherent that, for a drone to ascend or descend during flight, the motors must increase or decrease in rotation speed respectively from its current rotation speed. Therefore, it is inherent that that a rotation speed of each of the first motor and the second motor is greater than the first rotation speed when ascending.
Green, as modified does not explicitly teach wherein in response to the ascending flight command, the flight controller is configured to control the tilt adjusters such that a top face of the swash plate is oriented to be perpendicular to a direction of the first axis.  
However, Lee teaches the flight controller is configured to control the tilt adjusters such that a top face of the swash plate is oriented to be perpendicular to a direction of the first axis (Fig. 5 swash 10 is oriented perpendicular to the vertical axis wherein the first side servo link system and a second side servo link system (tilt adjusters) are controlled to orient the swash; supported by [0041]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Green to incorporate Lee to include wherein in response to the ascending flight command taught by Green, the flight controller is configured to control the tilt adjusters such that a top face of the swash plate is oriented to be perpendicular to a direction of the first axis, because doing so maintains level rotor blades allowing the rotorcraft to ascend without change in pitch or roll.

Regarding claim 5, Green, as modified teaches the rotary wing drone of claim 1 and the flight controller (Fig. 25 vehicle control system).
Green also teaches wherein when the flight controller detects an descending flight command ([0092] the vehicle control system 2500 comprises a command and telemetry system 2502 for providing overall control of the systems of the vehicle […] as well as managing the launch and transition to powered coaxial flight. The command and telemetry system 2502 receives data from the ground control system relating to desired flight parameters such as waypoints, altitudes, speeds, attitudes, direction of pointing of payloads, tracking of objects, as well as providing feedback to the ground control system of the vehicle's current situation)
In Green, Examiner interprets the vehicle control system receiving of flight parameters from the ground control system corresponds to detecting a flight command. Examiner interprets altitude flight parameters corresponds to descending and ascending flight commands.
while both the first motor and the second motor rotate at a first rotation speed (Fig. 28 during flight stages T2-T4 the first and second motors are rotating to rotate the rotors to fly the drone; supported by [0099-0101]), 
the flight controller is configured to control the first motor and the second motor ([0093] The navigation system 2504 is arranged to control the motors via one or more speed controllers 2510 and direction of travel, altitude and attitude via a collective/cyclic pitch mixing (CCPM) controller 2512. The speed controllers 2510 are coupled to one or more of the motor or motors)
Green, as modified, does not explicitly teach control […] so that a rotation speed of each of the first motor and the second motor is lower than the first rotation speed.
However, Examiner submits that it is well known in the art and inherent that for a drone to ascend or descend during flight, the motors must increase or decrease in rotation speed respectively from its current rotation speed. Therefore, it is inherent that that a rotation speed of each of the first motor and the second motor is lower than the first rotation speed when descending.
Green, as modified does not explicitly teach wherein in response to the descending flight command, the flight controller is configured to control the tilt adjusters such that a top face of the swash plate is oriented to be perpendicular to a direction of the first axis.  
However, Lee teaches the flight controller is configured to control the tilt adjusters such that a top face of the swash plate is oriented to be perpendicular to a direction of the first axis (Fig. 5 swash 10 is oriented perpendicular to the vertical axis wherein the first side servo link system and a second side servo link system (tilt adjusters) are controlled to orient the swash; supported by [0041]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Green to incorporate Lee to include wherein in response to the descending flight command taught by Green, the flight controller is configured to control the tilt adjusters such that a top face of the swash plate is oriented to be perpendicular to a direction of the first axis, because doing so maintains level rotor blades allowing the rotorcraft to ascend without change in pitch or roll.

Regarding claim 6, Green, as modified, teaches the rotary wing drone of claim 1 and the flight controller (Fig. 25 vehicle control system).
Green also teaches wherein when the flight controller detects a flight command to instruct the drone to rotate in the first direction ([0092] the vehicle control system 2500 comprises a command and telemetry system 2502 for providing overall control of the systems of the vehicle […] as well as managing the launch and transition to powered coaxial flight. The command and telemetry system 2502 receives data from the ground control system relating to desired flight parameters such as waypoints, altitudes, speeds, attitudes, direction of pointing of payloads, tracking of objects, as well as providing feedback to the ground control system of the vehicle's current situation; [0093] navigation system 2504 controls […] direction of travel)
In Green, Examiner interprets the vehicle control system receiving of flight parameters from the ground control system corresponds to detecting a flight command. Examiner interprets direction flight parameters –direction of travel-- corresponds to rotating in the first direction.
while both the first motor and the second motor rotate at a first rotation speed (Fig. 28 during flight stages T2-T4 the first and second motors are rotating to rotate the rotors to fly the drone; supported by [0099-0101]), 
the flight controller is configured to control the first motor and the second motor ([0093] The navigation system 2504 is arranged to control the motors via one or more speed controllers 2510 and direction of travel, altitude and attitude via a collective/cyclic pitch mixing (CCPM) controller 2512. The speed controllers 2510 are coupled to one or more of the motor or motors.)
Green, as modified, does not explicitly teach control […] so that a rotation speed of the first motor is lower than the first rotation speed while a rotation speed of the second motor is greater than the first rotation speed.
However, Examiner submits that it is well known in the art and inherent that for a coaxial rotor drone to rotate (change yaw) during flight, that either the upper or lower rotors must have a lower rotational speed than the other because this causes increased torque for one rotor and decreased torque for the other rotor; and by extension providing rotating/yawing motion. Therefore, it is inherent that rotating in the first direction would result in a rotation speed of the first motor lower than the first rotation speed and a rotation speed of the second motor greater than the first rotation speed.
Green, as modified does not explicitly teach wherein in response to the flight command, the flight controller is configured to control the tilt adjusters such that a top face of the swash plate is oriented to be perpendicular to a direction of the first axis.  
However, Lee teaches the flight controller is configured to control the tilt adjusters such that a top face of the swash plate is oriented to be perpendicular to a direction of the first axis (Fig. 5 swash 10 is oriented perpendicular to the vertical axis wherein the first side servo link system and a second side servo link system (tilt adjusters) are controlled to orient the swash; supported by [0041]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Green to incorporate Lee to include wherein in response to the flight command taught by Green, the flight controller is configured to control the tilt adjusters such that a top face of the swash plate is oriented to be perpendicular to a direction of the first axis, because doing so maintains level rotor blades allowing the rotorcraft to rotate in the first direction without change in pitch or roll.

Regarding claim 7, Green, as modified, teaches the rotary wing drone of claim 1 and the flight controller (Fig. 25 vehicle control system).
Green also teaches wherein when the flight controller detects a flight command to instruct the drone to rotate in the second direction ([0092] the vehicle control system 2500 comprises a command and telemetry system 2502 for providing overall control of the systems of the vehicle […] as well as managing the launch and transition to powered coaxial flight. The command and telemetry system 2502 receives data from the ground control system relating to desired flight parameters such as waypoints, altitudes, speeds, attitudes, direction of pointing of payloads, tracking of objects, as well as providing feedback to the ground control system of the vehicle's current situation; [0093] navigation system 2504 controls […] direction of travel)
In Green, Examiner interprets the vehicle control system receiving of flight parameters from the ground control system corresponds to detecting a flight command. Examiner interprets direction flight parameters –direction of travel-- corresponds to rotating in the second direction.
while both the first motor and the second motor rotate at a first rotation speed (Fig. 28 during flight stages T2-T4 the first and second motors are rotating to rotate the rotors to fly the drone; supported by [0099-0101]), 
the flight controller is configured to control the first motor and the second motor ([0093] The navigation system 2504 is arranged to control the motors via one or more speed controllers 2510 and direction of travel, altitude and attitude via a collective/cyclic pitch mixing (CCPM) controller 2512. The speed controllers 2510 are coupled to one or more of the motor or motors.)
Green, as modified, does not explicitly teach control […] so that a rotation speed of the first motor is higher than the first rotation speed while a rotation speed of the second motor is lower than the first rotation speed.
However, Examiner submits that it is well known in the art and inherent that for a coaxial rotor drone to rotate (change yaw) during flight, that either the upper or lower rotors must have a lower rotational speed than the other because this causes increased torque for one rotor and decreased torque for the other rotor; and by extension providing rotating/yawing motion. Therefore, it is inherent that rotating in the second direction would result in a rotation speed of the first motor higher than the first rotation speed and a rotation speed of the second motor lower than the first rotation speed.
Green, as modified does not explicitly teach wherein in response to the flight command, the flight controller is configured to control the tilt adjusters such that a top face of the swash plate is oriented to be perpendicular to a direction of the first axis.  
However, Lee teaches the flight controller is configured to control the tilt adjusters such that a top face of the swash plate is oriented to be perpendicular to a direction of the first axis (Fig. 5 swash 10 is oriented perpendicular to the vertical axis wherein the first side servo link system and a second side servo link system (tilt adjusters) are controlled to orient the swash; supported by [0041]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Green to incorporate Lee to include wherein in response to the flight command taught by Green, the flight controller is configured to control the tilt adjusters such that a top face of the swash plate is oriented to be perpendicular to a direction of the first axis, because doing so maintains level rotor blades allowing the rotorcraft to rotate in the first direction without change in pitch or roll.

Regarding claim 8, Green, as modified, teaches the rotary wing drone of claim 1 and the flight controller (Fig. 25 vehicle control system).
Green also teaches wherein when the flight controller detects a horizontal movement flight command ([0092] the vehicle control system 2500 comprises a command and telemetry system 2502 for providing overall control of the systems of the vehicle […] as well as managing the launch and transition to powered coaxial flight. The command and telemetry system 2502 receives data from the ground control system relating to desired flight parameters such as waypoints, altitudes, speeds, attitudes, direction of pointing of payloads, tracking of objects, as well as providing feedback to the ground control system of the vehicle's current situation; [0093] navigation system 2504 controls […] direction of travel)
	and to control the first motor and the second motor to control current rotation speeds thereof ([0093] The navigation system 2504 is arranged to control the motors via one or more speed controllers 2510).
While Green teaches controlling the first and second motor’s current rotation speeds, Green does not explicitly state maintaining the controlled rotation speeds. However, it is well known in the art that speed controllers as taught by Green can maintain speed, and it would have been obvious to one of ordinary skill in the art to maintain the control rotation speeds for cases where flight without changing speed is desired.
Green does not explicitly teach the flight controller is configured to control the tilt adjusters so that the swash plate is tilted.
However Lee teaches the flight controller is configured to control the tilt adjusters so that the swash plate is tilted (Fig. 8 the first and second lateral servo linkage systems can provide the swash axial vertical motion and a front-back and left-right tilting motion)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Bob to incorporate Lee to include the flight controller is configured to control the tilt adjusters so that the swash plate is tilted, because doing so helps alter the pitch of the rotor blades with pitch control (Lee [0086]).

Regarding claim 9, Green, as modified teaches the rotary wing drone of claim 8.
Green also teaches wherein when the second direction is a counterclockwise direction ([0111] the first rotor system is arranged to rotate its respective rotors in the opposite direction to the rotors of the second rotor system), 
Examiner understands in the case the first direction is clockwise, the opposite direction is counterclockwise.
Green does not explicitly teach the flight controller is configured to control the tilt adjusters so that the swash plate is tilted so that the top face of the swash plate is tilted in a left direction with respect to a direction corresponding to the flight command.  
However, Lee teaches the flight controller is configured to control the tilt adjusters so that the swash plate is tilted so that the top face of the swash plate is tilted in a left direction with respect to a direction corresponding to the flight command (Fig. 8 first lateral servo linkage system and the second lateral servo linkage system are raised/lowered such that swash tilted in a left direction; supported by [0063]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Green incorporate Lee to include the flight controller is configured to control the tilt adjusters so that the swash plate is tilted so that the top face of the swash plate is tilted in a left direction with respect to a direction corresponding to the flight command, because doing so helps with pitch control (Lee [0086]).

Regarding claim 10, Green, as modified teaches the rotary wing drone of claim 8.
Green also teaches wherein wherein when the second direction is a clockwise direction ([0111] the first rotor system is arranged to rotate its respective rotors in the opposite direction to the rotors of the second rotor system), 
Examiner understands in the case the first direction is counterclockwise, the opposite direction is clockwise.
Green does not explicitly teach the flight controller is configured to control the tilt adjusters so that the swash plate is tilted so that the top face of the swash plate is tilted in a right direction with respect to a direction corresponding to the flight command.
However, Lee teaches the flight controller is configured to control the tilt adjusters so that the swash plate is tilted so that the top face of the swash plate is tilted in a right direction with respect to a direction corresponding to the flight command (Fig. 6 first lateral servo linkage system and the second lateral servo linkage system are raised/lowered such that swash tilted in a right direction; supported by [0063]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Green incorporate Lee to include the flight controller is configured to control the tilt adjusters so that the swash plate is tilted so that the top face of the swash plate is tilted in a right direction with respect to a direction corresponding to the flight command, because doing so helps with pitch control (Lee [0086]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Green, in view of Rock, in view Lee, in further view of Suzuki et al. (US 20190256191 A1) and herein after will be referred to as Suzuki.

Regarding claim 3, Green, as modified teaches the rotary wing drone of claim 2.
Green also teaches wherein each of the first motor and the second motor includes a brushless 0090] embodiments of the invention can use brushless motors; […] use with a hollow core), 
and is positioned between the first shaft and the second shaft, wherein the upper shaft is coupled directly to the first motor, and the lower shaft is connected directly to the second motor (Fig. 22 first motor 2202 and second motor 2204 are between the first and second shaft; first shaft is directly coupled to first motor and second shaft is directly coupled to second motor; see Examiner’s Fig. 2).

    PNG
    media_image2.png
    413
    325
    media_image2.png
    Greyscale

Examiner Fig. 2 - Green Fig. 22
Green does not explicitly teach that the brushless motor is a brushless direct current (DC) motor.
However, Examiner submits that it is well known in the art to use DC. Even so, Suzuki in the same field of the art discloses the brushless motor is a brushless direct current (DC) motor ([0051] That is, the rotors 31 to 38 are rotated by power-drive systems independent from each other. As the motors 21 to 28, for example, a brushless DC motor having high output efficiency with respect to input electric power, a brush DC motor, and an AC or DC servomotor can be adopted for the power-drive systems).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the brushless motor taught by Green, as modified, to incorporate Suzuki to include that the motor is DC, because it has “high output efficiency” (Suzuki [0051]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US9452829B2: Agnihotri et al. discloses a method for controlling rotor blades of a co-axial rotor assembly of an aircraft including a first rotor co-axial with a second rotor, specifically yaw control
US 20190193835 A1: Sandberg et al. discloses a coaxial rotor assembly and pitch control
US 20150321754 A1: Uebori et al. discloses a coaxial unmanned helicopter and a yaw control mechanism

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVIN SEOL whose telephone number is (571) 272-6488.  The examiner can normally be reached on Monday-Friday 9:00 a.m. to 5:00 p.m.
	
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVIN SEOL/Examiner, Art Unit 3662                                                                                                                                                                                                        
/SZE-HON KONG/Primary Examiner, Art Unit 3661